Matter of Rosner (2018 NY Slip Op 05766)





Matter of Rosner


2018 NY Slip Op 05766


Decided on August 15, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 15, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
SHERI S. ROMAN, JJ.


2012-11257 	ONMOTION FOR REINSTATEMENT

[*1]In the Matter of Andrew Rosner, a suspended attorney. 


(Attorney Registration No. 1951599)
 

DECISION & ORDER
Motion by Andrew Rosner for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Rosner was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Third Judicial Department on June 26, 1980. By decision and order on application of this Court dated March 15, 2013, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary hearing against Mr. Rosner based on allegations of professional misconduct set forth in a verified petition dated December 13, 2012, and the matter was referred to the Honorable Geoffrey O'Connell, as Special Referee, to hear and report. By opinion and order of this Court dated March 11, 2015, inter alia, Mr. Rosner was suspended from the practice of law for a period of one year, commencing April 10, 2015, based on four charges of professional misconduct (see Matter of Rosner, 127 AD3d 129). By decision and order on motion of this Court dated December 8, 2016, Mr. Rosner's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his character and fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Andrew Rosner is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Andrew Rosner to the roll of attorneys and counselors-at-law.
SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court